           Case 19-57615-pmb                         Doc 38            Filed 06/12/19 Entered 06/12/19 16:42:48                  Desc Main
                                                                      Document      Page 1 of 28




 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57615-PMB
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 12, 2019                           X /s/ Jeremy Black
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jeremy Black
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-57615-pmb                                     Doc 38              Filed 06/12/19 Entered 06/12/19 16:42:48                                                          Desc Main
                                                                                    Document      Page 2 of 28
 Fill in this information to identify the case:

 Debtor name            BES LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)               19-57615-PMB
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           358,463.09

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           358,463.09


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           416,053.06


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           154,372.75


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             570,425.81




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38             Filed 06/12/19 Entered 06/12/19 16:42:48                            Desc Main
                                                                       Document      Page 3 of 28
 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57615-PMB
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                           12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of
                                                                                                                                            debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                                  Last 4 digits of account
                                                                                                                 number


           3.1.     SunTrust                                                     checking                                                                $37,856.45



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $37,856.45
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 76,711.64   -                                0.00 = ....                            $76,711.64
                                              face amount                            doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                      Desc Main
                                                                     Document      Page 4 of 28
 Debtor         BES LLC                                                                            Case number (If known) 19-57615-PMB
                Name


           11b. Over 90 days old:                                    929.00   -                                  0.00 =....                       $929.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                               $77,640.64
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of         Valuation method used   Current value of
                                                                                  debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           furniture and fixtures                                                           Unknown                                             $4,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           office equipment                                                                      $0.00                                        $16,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $20,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48               Desc Main
                                                                     Document      Page 5 of 28
 Debtor         BES LLC                                                                       Case number (If known) 19-57615-PMB
                Name

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2016 Ford E350                                                    Unknown                                          $35,000.00


            47.2.    2017 Ford E350                                                    Unknown                                          $37,500.00


            47.3.    2018 Ford E350                                                    Unknown                                          $45,000.00


            47.4.    2018 Ford F350                                                    Unknown                                          $70,000.00


            47.5.    job equipment                                                     Unknown                                          $34,966.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                        $222,466.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48             Desc Main
                                                                     Document      Page 6 of 28
 Debtor         BES LLC                                                                      Case number (If known) 19-57615-PMB
                Name


        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-57615-pmb                            Doc 38            Filed 06/12/19 Entered 06/12/19 16:42:48                                         Desc Main
                                                                          Document      Page 7 of 28
 Debtor          BES LLC                                                                                             Case number (If known) 19-57615-PMB
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $37,856.45

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $77,640.64

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $20,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $222,466.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $358,463.09           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $358,463.09




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                                Desc Main
                                                                     Document      Page 8 of 28
 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)             19-57615-PMB
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Ford Motor Credit
 2.1                                                                                                                         $23,837.73                $35,000.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                2016 Ford E350
       Bankruptcy Service Center
       PO Box 537901
       Livonia, MI 48153-7901
       Creditor's mailing address                     Describe the lien
                                                      title lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9088
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Ford Motor Credit
 2.2                                                                                                                         $30,485.02                $37,500.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                2017 Ford E350
       Bankruptcy Service Center
       PO Box 537901
       Livonia, MI 48153-7901
       Creditor's mailing address                     Describe the lien
                                                      title lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9088


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                              Desc Main
                                                                     Document      Page 9 of 28
 Debtor       BES LLC                                                                                  Case number (if know)     19-57615-PMB
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Ford Motor Credit
 2.3                                                                                                                           $45,445.47       $45,000.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                2018 Ford E350
       Bankruptcy Service Center
       PO Box 537901
       Livonia, MI 48153-7901
       Creditor's mailing address                     Describe the lien
                                                      title lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0491
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Ford Motor Credit
 2.4                                                  Describe debtor's property that is subject to a lien                     $81,384.12       $70,000.00
       Company
       Creditor's Name                                2018 Ford F350
       Bankruptcy Service Center
       PO Box 537901
       Livonia, MI 48153-7901
       Creditor's mailing address                     Describe the lien
                                                      title lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4998
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Kabbage, Inc.                                  Describe debtor's property that is subject to a lien                     $24,687.50        Unknown
       Creditor's Name                                accounts, equipment, inventory, etc.
       925B Peachtree Street NE
       Suite 1688
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                              Desc Main
                                                                     Document     Page 10 of 28
 Debtor       BES LLC                                                                                  Case number (if know)     19-57615-PMB
              Name

                                                      Business Loan Agreement; UCC Financing
                                                      Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2063;loan
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Kabbage, Inc.                                  Describe debtor's property that is subject to a lien                     $10,675.00        Unknown
       Creditor's Name                                accounts, equipment, inventory, etc.
       925B Peachtree Street NE
       Suite 1688
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      Business Loan Agreement; UCC Financing
                                                      Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2063;loan
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Kabbage, Inc.                                  Describe debtor's property that is subject to a lien                     $26,375.00        Unknown
       Creditor's Name                                accounts, equipment, inventory, etc.
       925B Peachtree Street NE
       Suite 1688
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      Business Loan Agreement; UCC Financing
                                                      Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2063;loan
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                              Desc Main
                                                                     Document     Page 11 of 28
 Debtor       BES LLC                                                                                  Case number (if know)     19-57615-PMB
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Kabbage, Inc.                                  Describe debtor's property that is subject to a lien                     $26,375.00        Unknown
       Creditor's Name                                accounts, equipment, inventory, etc.
       925B Peachtree Street NE
       Suite 1688
       Atlanta, GA 30309
       Creditor's mailing address                     Describe the lien
                                                      Business Loan Agreement; UCC Financing
                                                      Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2063;loan
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   LoanBuilder                                    Describe debtor's property that is subject to a lien                     $70,667.04        Unknown
       Creditor's Name                                accounts, accounts receivable, personal
       c/o Swift Financial, LLC                       property, etc.
       3505 Silverside Road
       Wilmington, DE 19810
       Creditor's mailing address                     Describe the lien
                                                      Business Loan Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/31/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0424
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     National Funding, Inc.                         Describe debtor's property that is subject to a lien                     $76,121.18        Unknown
       Creditor's Name                                credit and debit card receivables, inventory,
       David Gilbert, C.E.O.                          equipment, etc.
       9820 Towne Centre Drive
       San Diego, CA 92121
       Creditor's mailing address                     Describe the lien
                                                      Business Loan Agreement


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                               Desc Main
                                                                     Document     Page 12 of 28
 Debtor       BES LLC                                                                                  Case number (if know)      19-57615-PMB
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/31/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5610
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.               $416,053.06

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Celtic Bank Corporation
        Reese S. Howell Jr., CEO                                                                                Line   2.5
        268 South8 State Street; # 300

        Kabbage, Inc.
        Rob J. Frohwein, CEO                                                                                    Line   2.5
        730 Peachtree St. NE, Ste 1100
        Atlanta, GA 30308

        WebBank
        Kelly Barnett, President                                                                                Line   2.9
        215 South State St.; Ste 1100
        Salt Lake City, UT 84111




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                                     Desc Main
                                                                     Document     Page 13 of 28
 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)           19-57615-PMB
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $133,974.75
           American Express                                                     Contingent
           PO Box 981535                                                        Unliquidated
           El Paso, TX 79998-1535                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    credit card account
           Last 4 digits of account number      1007
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $20,398.00
           American Express Company                                             Contingent
           Legal Dept.                                                          Unliquidated
           200 Vesey St.; Lower Manhattan                                       Disputed
           New York, NY 10285
                                                                             Basis for the claim:    Working Capital loan
           Date(s) debt was incurred 03/05/2018
           Last 4 digits of account number 1006                              Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       154,372.75

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          154,372.75




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         21149                                            Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                      Desc Main
                                                                     Document     Page 14 of 28
 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57615-PMB
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   debtor's premises
             lease is for and the nature of               lease agreement dated
             the debtor's interest                        February __, 2018, as
                                                          amended December __,
                                                          2018, regarding 321
                                                          Marble Mill Road, Suite
                                                          100, Marietta, GA 30060
                  State the term remaining                term ends March 30,
                                                          2021                       Steve Bacorn
             List the contract number of any                                         35 Lindley Avenue
                   government contract                                               Marietta, GA 30064




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                  Desc Main
                                                                     Document     Page 15 of 28
 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57615-PMB
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Jeremy Black                      321 Marble Mill Road                               National Funding,                 D   2.10
                                               Suite 100                                          Inc.                              E/F
                                               NH 03006
                                                                                                                                    G




    2.2      Jeremy Black                      321 Marble Mill Road                               Kabbage, Inc.                     D   2.5
                                               Suite 100                                                                            E/F
                                               NH 03006
                                                                                                                                    G




    2.3      Jeremy Black                      321 Marble Mill Road                               Kabbage, Inc.                     D   2.6
                                               Suite 100                                                                            E/F
                                               NH 03006
                                                                                                                                    G




    2.4      Jeremy Black                      321 Marble Mill Road                               Kabbage, Inc.                     D   2.8
                                               Suite 100                                                                            E/F
                                               NH 03006
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                Desc Main
                                                                     Document     Page 16 of 28
 Debtor       BES LLC                                                                        Case number (if known)   19-57615-PMB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Jeremy Black                      321 Marble Mill Road                               Kabbage, Inc.                  D   2.7
                                               Suite 100                                                                         E/F
                                               NH 03006
                                                                                                                                 G




    2.6      Jeremy Black                      321 Marble Mill Road                               LoanBuilder                    D   2.9
                                               Suite 100                                                                         E/F
                                               NH 03006
                                                                                                                                 G




    2.7      Jeremy Black                      321 Marble Mill Road                               American Express               D
                                               Suite 100                                                                         E/F       3.1
                                               NH 03006
                                                                                                                                 G




    2.8      Jeremy Black                      321 Marble Mill Road                               American Express               D
                                               Suite 100                                          Company                        E/F       3.2
                                               NH 03006
                                                                                                                                 G




    2.9      Jeremy Black                      321 Marble Mill Road                               Ford Motor Credit              D   2.1
                                               Suite 100                                          Company                        E/F
                                               NH 03006
                                                                                                                                 G




    2.10     Jeremy Black                      321 Marble Mill Road                               Ford Motor Credit              D   2.2
                                               Suite 100                                          Company                        E/F
                                               NH 03006
                                                                                                                                 G




    2.11     Jeremy Black                      321 Marble Mill Road                               Ford Motor Credit              D   2.3
                                               Suite 100                                          Company                        E/F
                                               NH 03006
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                   Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                Desc Main
                                                                     Document     Page 17 of 28
 Debtor       BES LLC                                                                        Case number (if known)   19-57615-PMB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Jeremy Black                      321 Marble Mill Road                               Ford Motor Credit              D   2.4
                                               Suite 100                                          Company                        E/F
                                               NH 03006
                                                                                                                                 G




Official Form 206H                                                            Schedule H: Your Codebtors                                 Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                              Desc Main
                                                                     Document     Page 18 of 28


 Fill in this information to identify the case:

 Debtor name         BES LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

 Case number (if known)         19-57615-PMB
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $351,728.83
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,648,266.51
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,110,061.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                                   Desc Main
                                                                     Document     Page 19 of 28
 Debtor       BES LLC                                                                                   Case number (if known) 19-57615-PMB



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Steve Bacorn                                                during 90                        $12,180.40           premises rent
               35 Lindley Avenue                                           day
               Marietta, GA 30064                                          pre-petition
               landlord                                                    period

       4.2.    Internal Revenue Service                                    during 90                        $27,472.20           payroll withholding taxes
               Dept. of the Treasury                                       day
               Kansas City, MO 64999-0002                                  pre-petition
                                                                           period

       4.3.    Elliot Electric Supply                                      during 90                        $36,102.00           supplies
               4075 Boulder Ridge Drive                                    day
               Atlanta, GA 30336                                           pre-petition
               supplier                                                    period

       4.4.    Blue Cross Blue Shield Ins.                                 during 90                        $15,518.64           medical insurance
               3350 Peachtree Road                                         day
               Atlanta, GA 30326                                           pre-petition
               insurer                                                     period

       4.5.    Romero General Renovations                                  during 90                          $6,500.00          services rendered
               2506 Wagon Wheel Trace                                      day
               Duluth, GA 30096                                            pre-petition
               subcontractor                                               period

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                                 Desc Main
                                                                     Document     Page 20 of 28
 Debtor        BES LLC                                                                                      Case number (if known) 19-57615-PMB



               Case title                                        Nature of case               Court or agency's name and               Status of case
               Case number                                                                    address
       7.1.    National Funding, Inc. vs.                        breach of                    Superior Court California                   Pending
               BES LLC dba Black Electric;                       contract, account            Orange County                               On appeal
               Jeremy Black; and Does 1 -                        stated, breach of
                                                                                                                                          Concluded
               10, inclusive                                     guaranty
               30-2019-01063138-CU-BC-NJC

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                                Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss                Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address
       11.1.    Paul Reece Marr, P.C.
                Suite 960
                300 Galleria Parkway, N.W.                           $11,717.00 ($10,000 attorney fee retainer +
                Atlanta, GA 30339                                    $1,717.00 Petition filing fee)                            05/08/2019                   $11,717.00

                Email or website address
                paul.marr@marrlegal.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                              Desc Main
                                                                     Document     Page 21 of 28
 Debtor        BES LLC                                                                                   Case number (if known) 19-57615-PMB



    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     345 Laurel Glen Crossing                                                                                  2009 - 3/01/2018
                 Canton, GA 30114

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                           Desc Main
                                                                     Document     Page 22 of 28
 Debtor      BES LLC                                                                                    Case number (if known) 19-57615-PMB




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                                  Desc Main
                                                                     Document     Page 23 of 28
 Debtor      BES LLC                                                                                    Case number (if known) 19-57615-PMB



            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Jay Black
                    BES LLC dba Black Electric Service
                    3121 Marble Mill Road
                    Marietta, GA 30060
       26a.2.       Mitchell Davis
                    Davis & Associates, CPA
                    425 Creekstone Rdg
                    Woodstock, GA 30188-3746
       26a.3.       Joseph Parker
                    Summit Financial Solutions
                    1816 Eagle Drive Bldg 100 Ste A
                    Woodstock, GA 30189

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jay Black
                    BES LLC dba Black Electric Service
                    321 Marble Mill Road
                    Marietta, GA 30060


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                            Desc Main
                                                                     Document     Page 24 of 28
 Debtor      BES LLC                                                                                    Case number (if known) 19-57615-PMB



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeremy Black                                   321 Marble Mill Road                                President, Manager                    100%
                                                      Suite 100
                                                      Marietta, GA 30060
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Susan Black                                    321 Marble Mill Road                                CEO                                   0%
                                                      Suite 100
                                                      Marietta, GA 30060


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                              aggregate
       .    Jeremy Black                                                                                                 amount
               321 Marble Mill Road                                                                                      during the 365
               Suite 100                                                                                                 days
               Marietta, GA 30060                                $73,900.00 member dividends/draws                       pre-petition       compensation

               Relationship to debtor
               owner, officer




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                            Desc Main
                                                                     Document     Page 25 of 28
 Debtor      BES LLC                                                                                    Case number (if known) 19-57615-PMB



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2                                                                                                              aggregate
       .    Susanne Black                                                                                                amount
               321 Marble Mill Road; Suite                                                                               during the 365
               100                                                                                                       days
               Marietta, GA 30060                                $87,920.00 gross salaries/wages                         pre-petition      compensation

               Relationship to debtor
               officer


       30.3                                                                                                              aggregate
       .    Brett Black                                                                                                  amount
               321 Marble Mill Road; Suite                                                                               during the 365
               100                                                                                                       days
               Marietta, GA 30060                                $37,264.50 gross wages/salaries                         pre-petition      compensation

               Relationship to debtor
               employee; owner's son


       30.4                                                                                                              aggregate
       .    Jay Black                                                                                                    amount
               321 Marble Mill Road; Suite                                                                               during the 365
               100                                                                                                       days
               Marietta, GA 30060                                $39,195.01 gross salaries/wages                         pre-petition      compensation

               Relationship to debtor
               employee; owner's son


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-57615-pmb                        Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                        Desc Main
                                                                     Document     Page 26 of 28
 Debtor      BES LLC                                                                                    Case number (if known) 19-57615-PMB




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 12, 2019

 /s/ Jeremy Black                                                       Jeremy Black
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 19-57615-pmb                         Doc 38           Filed 06/12/19 Entered 06/12/19 16:42:48                                Desc Main
                                                                     Document     Page 27 of 28
                                                               United States Bankruptcy Court
                                                        Northern District of Georgia, Atlanta Division
 In re      BES LLC                                                                                                   Case No.       19-57615-PMB
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Jeremy Black                                                                         100%
 321 Marble Road
 Suite 100
 Marietta, GA 30060


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 12, 2019                                                          Signature /s/ Jeremy Black
                                                                                            Jeremy Black

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Case 19-57615-pmb   Doc 38    Filed 06/12/19 Entered 06/12/19 16:42:48   Desc Main
                             Document     Page 28 of 28




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                           :                Case No. 19-57615-PMB
                                 :
BES LLC d/b/a                    :                Chapter 11
BLACK ELECTRIC SERVICE,          :
                                 :
     Debtor.                     :
_________________________________:


                         CERTIFICATE OF SERVICE

     I, Paul Reece Marr, certify that I am over the age of 18
and that on the below referenced date I served a copy of the
foregoing SCHEDULES and STATEMENT OF FINANCIAL AFFAIRS by
placing a true copy of same in the United States Mail with
adequate postage affixed to insure delivery, addressed to:


   •   Thomas Wayne Dworschak     thomas.w.dworschak@usdoj.gov,
       lisa.maness@usdoj.gov;ltctommyd@aol.com
   •   James W. Hays         beau@hpmlawatl.com
   •   Ronald A. Levine     rlevine@levineblock.com,
       rlevine682@gmail.com


       This the 12th day of June, 2019.



                                            /s/ Paul Reece Marr
                                            Paul Reece Marr
                                            GA Bar No. 471230

PAUL REECE MARR, P.C.
300 Galleria Parkway, N.W.
Suite 960
Atlanta, GA 30339
770-984-2255
